

116 S100 IS: Custer County Airport Conveyance Act
U.S. Senate
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 100IN THE SENATE OF THE UNITED STATESJanuary 10, 2019Mr. Thune (for himself and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo direct the Secretary of Agriculture to transfer certain National Forest System land to Custer
			 County, South Dakota.
	
 1.Short titleThis Act may be cited as the Custer County Airport Conveyance Act.
 2.DefinitionsIn this Act: (1)CountyThe term County means Custer County, South Dakota.
 (2)Federal landThe term Federal land means all right, title, and interest of the United States in and to approximately 65.7 acres of National Forest System land, as generally depicted on the map.
 (3)MapThe term map means the map entitled Custer County Airport Conveyance and dated October 19, 2017. (4)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.
			3.Land conveyance
 (a)In generalSubject to the terms and conditions described in subsection (b), if the County submits to the Secretary an offer to acquire the Federal land for the market value, as determined by the appraisal under subsection (c), the Secretary shall convey the Federal land to the County.
 (b)Terms and conditionsThe conveyance under subsection (a) shall be— (1)subject to valid existing rights;
 (2)made by quitclaim deed; and (3)subject to any other terms and conditions as the Secretary considers appropriate to protect the interests of the United States.
				(c)Appraisal
 (1)In generalNot later than 60 days after the date of enactment of this Act, the Secretary shall complete an appraisal to determine the market value of the Federal land.
 (2)StandardsThe appraisal under paragraph (1) shall be conducted in accordance with—
 (A)the Uniform Appraisal Standards for Federal Land Acquisitions; and (B)the Uniform Standards of Professional Appraisal Practice.
					(d)Map
 (1)Availability of mapThe map shall be kept on file and available for public inspection in the appropriate office of the Forest Service.
 (2)Correction of errorsThe Secretary may correct any errors in the map. (e)ConsiderationAs consideration for the conveyance under subsection (a), the County shall pay to the Secretary an amount equal to the market value of the Federal land, as determined by the appraisal under subsection (c).
 (f)SurveyThe exact acreage and legal description of the Federal land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary.
 (g)Costs of conveyanceAs a condition on the conveyance under subsection (a), the County shall pay to the Secretary all costs associated with the conveyance, including the cost of—
 (1)the appraisal under subsection (c); and (2)the survey under subsection (f).
 (h)Proceeds from the sale of landAny proceeds received by the Secretary from the conveyance under subsection (a) shall be— (1)deposited in the fund established under Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a); and
 (2)available to the Secretary until expended, without further appropriation, for the acquisition of inholdings in units of the National Forest System in the State of South Dakota.